UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7430


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONTE’ RAESHEON JOHNSON, a/k/a Donte Rasheon Johnson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00137-FDW-5)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donte’ Raesheon Johnson, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donte’ Raesheon Johnson appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. Johnson,

No. 3:00-cr-00137-FDW-5 (W.D.N.C. July 27, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2